Case 2:07-cr-20406-GCS-VMM ECF No. 25, PageID.149 Filed 01/04/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

           Plaintiff,
                                              Case No. 07-20406
     v.
                                              Hon. George Caram Steeh
TOBIAS MITCHELL,

         Defendant.
______________________________/

              ORDER DENYING DEFENDANT’S MOTION
            FOR COMPASSIONATE RELEASE [ECF No. 20]

     Defendant Tobias Mitchell seeks compassionate release from prison,

relief that the government opposes. For the reasons explained below, the

Court denies the motion.

     Mitchell pleaded guilty to Felon in Possession of a Firearm and

Armed Career Criminal, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).

While the plea agreement anticipated a guideline range of 180 to 210, the

Probation Department determined that Mitchell was a career offender

under 4B1.1 and calculated his guideline range at 262 to 327 months. This

Court sentenced Mitchell to 262 months in prison, to run concurrent with his

240-month sentence in a separate federal drug trafficking case before
                                     -1-
Case 2:07-cr-20406-GCS-VMM ECF No. 25, PageID.150 Filed 01/04/21 Page 2 of 6




United States District Judge Sean F. Cox (ECF No. 12; see also Case No.

06-20478, ECF No. 18). Mitchell has served approximately 151 months

and is currently incarcerated at FCI Terre Haute’s satellite camp. His

projected release date is March 2, 2026.

     On July 25, 2020, Mitchell was submitted for consideration for home

confinement by his institution based on his PATTERN score and medical

records. The BOP Central Office ultimately denied the request. Mitchell’s

case manager confirmed that the recommendation to place Mitchell on

home confinement was denied but stated that he did not know the reasons

for the denial. Mitchell seeks compassionate release from the Court due to

underlying health conditions, including obesity, orthopedic problems, pre-

diabetes, gout and chronic hypertension, which place him at a higher risk

for severe illness should he contract COVID-19.

       Ordinarily, a district court “may not modify a term of imprisonment

once it has been imposed.” 18 U.S.C. § 3582(c). The statute provides for a

limited exception, known as “compassionate release,” which is governed by

18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018. This

section allows for judicial modification of an imposed term of imprisonment

when three criteria have been met: (1) the defendant has first exhausted all

                                        -2-
Case 2:07-cr-20406-GCS-VMM ECF No. 25, PageID.151 Filed 01/04/21 Page 3 of 6




administrative remedies with the Bureau of Prisons or at least allowed the

BOP 30 days to act on his request before seeking compassionate release

on his own motion; (2) extraordinary and compelling reasons warrant such

a reduction; and (3) the reduction is consistent with the applicable policy

statements issued by the Sentencing Commission and the court has

considered the factors set forth in section 3553(a). 18 U.S.C.

§ 3582(c)(1)(A)(i).

      An “extraordinary and compelling reason” for the reduction can be

satisfied in cases where a defendant’s medical conditions or overall state of

health are such that they cannot be treated effectively or will worsen in a

custodial environment. To qualify, a defendant must have a medical

condition, age-related issue, family circumstance, or other reason that

satisfies the criteria in USSG § 1B1.13(1)(A) & cmt. n.1. Medical conditions

meeting the “extraordinary and compelling” standard include terminal

illnesses or serious physical or cognitive impairments. Id. In addition, the

defendant must “not [be] a danger to the safety of any other person or to

the community.” USSG § 1B1.13(2).

      Even if these criteria are met, the court may not grant a motion for

compassionate release unless the factors set forth in section 3553(a)

                                         -3-
Case 2:07-cr-20406-GCS-VMM ECF No. 25, PageID.152 Filed 01/04/21 Page 4 of 6




support a sentence reduction. See 18 U.S.C. § 3553(a); United States v.

Ruffin, 978 F.3d 1000, 1008 (6th Cir. 2020). These factors include the

defendant’s history and characteristics, the seriousness of the offense, the

need to promote respect for the law and provide just punishment, general

and specific deterrence, and the protection of the public. 18 U.S.C.

§ 3553(a).

      Mitchell requested compassionate release from the Warden on

September 8, 2020. As of the filing of his motion, the Warden had not

responded to Mitchell’s request. Accordingly, he has exhausted his

administrative remedies and the court may consider his motion. See United

States v. Alam, 960 F.3d 831, 835 (6th Cir. 2020).

      The government does not dispute that Mitchell falls into the category

of individuals who are at a higher risk of COVID-19 complications, due to

the combination of his obesity with his other health issues. Some courts

have found that certain underlying conditions, coupled with the COVID-19

pandemic and the risk of contracting the illness in prison, constitute

extraordinary and compelling reasons supporting compassionate release.

See, e.g., United States v. Mitchell, 472 F. Supp. 3d 403, 406 (E.D. Mich.



                                        -4-
Case 2:07-cr-20406-GCS-VMM ECF No. 25, PageID.153 Filed 01/04/21 Page 5 of 6




2020) (Type 2 diabetes and hypertension, in conjunction with COVID-19

pandemic, constituted extraordinary and compelling reasons).

      Assuming Mitchell’s health conditions and the COVID-19 pandemic

meet the “extraordinary and compelling” standard, however, the court finds

that the section 3553(a) factors do not weigh in favor of compassionate

release. Mitchell’s conviction stems from an incident that occurred in 2007,

wherein police conducted a traffic stop wherein Mitchell possessed a

firearm and did not cooperate with officers when they attempted to arrest

him. His possession of the firearm occurred after several prior convictions

for drug trafficking and other felonies, including a federal drug trafficking

case that was pending at the time of his arrest. His criminal history qualifies

him as an Armed Career Criminal under the guidelines. Mitchell received a

262-month sentence for both trafficking drugs and being an Armed Career

Criminal in possession of a firearm.

      Mitchell has over five years remaining on his sentence. Releasing

him with that much time remaining would not reflect the seriousness of his

offenses, promote respect for the law, afford just and proportionate

punishment, or provide sufficient deterrence. While Mitchell has

demonstrated self-improvement while incarcerated, including taking

                                          -5-
Case 2:07-cr-20406-GCS-VMM ECF No. 25, PageID.154 Filed 01/04/21 Page 6 of 6




advantage of education opportunities to earn his GED diploma, that alone

does not change the Court’s calculus.

     Because the section 3553(a) factors do not weigh in favor of

compassionate release, IT IS HEREBY ORDERED that Mitchell’s motion

(ECF No. 20) is DENIED.

Dated: January 4, 2021

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
                   January 4, 2021, by electronic and/or ordinary mail.

                                    s/Brianna Sauve
                                      Deputy Clerk




                                               -6-
